                                                         Case 1:18-cv-01689-SKO Document 27-3 Filed 11/20/19 Page 1 of 2


                                                 1   MARIA C. RODRIGUEZ (SBN 194201)
                                                     mcrodriguez@mwe.com
                                                 2   MICHELLE S. STROWHIRO (SBN 271969)
                                                     mstrowhiro@mwe.com
                                                 3   CHRISTOPHER A. BRAHAM (SBN 293367)
                                                     cbraham@mwe.com
                                                 4   MARJORIE C. SOTO (SBN 313290)
                                                     mcsoto@mwe.com
                                                 5   MCDERMOTT WILL & EMERY LLP
                                                     2049 Century Park East
                                                 6   Suite 3200
                                                     Los Angeles, CA 90067-3206
                                                 7   Telephone:    +1 310 277 4110
                                                     Facsimile:    +1 310 277 4730
                                                 8
                                                     Attorneys for Defendant
                                                 9   CIRCLE K STORES, INC.
                                                10
                                                                                UNITED STATES DISTRICT COURT
                                                11
MCDERMOTT WILL & EMERY LLP




                                                                               EASTERN DISTRICT OF CALIFORNIA
                                                12
                             ATTORNEYS AT LAW




                                                                                                 FRESNO
                               LOS ANGELES




                                                13

                                                14   ERNESTO LIMON, an individual, on behalf       CASE NO. 1:18-CV-01689-SKO
                                                     of himself and others similarly situated,
                                                15                                                 Hon. Sheila K. Oberto
                                                                         Plaintiff,
                                                16
                                                                                                   DECLARATION OF CHRISTOPHER A.
                                                           v.
                                                17                                                 BRAHAM IN SUPPORT OF
                                                     CIRCLE K STORES INC.; and DOES 1 thru         DEFENDANT CIRCLE K STORES,
                                                18   50, inclusive,                                INC.’S MOTION FOR SUMMARY
                                                                                                   JUDGMENT OR, IN THE
                                                19                   Defendants.                   ALTERNATIVE, PARTIAL SUMMARY
                                                                                                   JUDGMENT
                                                20

                                                21                                                 Hearing Date: December 18, 2019
                                                                                                   Time:         9:30 a.m.
                                                22                                                 Dept:         7

                                                23                                                 Complaint Filed: December 11, 2018

                                                24

                                                25

                                                26

                                                27

                                                28


                                                     DECLARATION OF CHRISTOPHER A. BRAHAM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
                                                     CASE NO. 1:18-cv-01689-LJO-SKO
Case 1:18-cv-01689-SKO Document 27-3 Filed 11/20/19 Page 2 of 2
